Downey, J.
Suit by appellees against the appellants to foreclose a mortgage. The record recites that the process •was duly served on the- defendants more than ten days prior to the first day of the term. The clerk does not set out the process and return in the record, but says the summons is not on file in his office. There was judgment by default for plaintiffs.
The error assigned is this: “ The court erred in rendering judgment against the appellants with them ever being served with process.”
There is evidently no merit in this appeal, and we are therefore justified in understanding the assignment of errors as it is written,-, that the judgment was rendered with, but not without, the service of process.
The judgment is affirmed, with ten per cent, damages and ■costs.